F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                          June 15, 2006
                             FO R TH E TENTH CIRCUIT                  Elisabeth A. Shumaker
                                                                          Clerk of Court

    M ICH AEL D . GILLISPIE,

                Plaintiff-Appellant,

    v.                                                     No. 05-5080
                                                   (D.C. No. 01-CV-00157-K(J))
    JO A NN E B. BA RN HA RT,                              (N.D. Okla.)
    Commissioner, Social Security
    Administration,

                Defendant-Appellee.



                             OR D ER AND JUDGM ENT *


Before L UC ER O, EBEL, and M U RPH Y, Circuit Judges.




         M ichael D. Gillispie appeals the district court’s denial of an award of

attorney fees under 42 U.S.C. § 406(b)(1). In M cGraw v. Barnhart, __ F.3d __,

No. 05-5079 (10th Cir. June 13, 2006), this court held that § 406(b)(1) allows an

award of fees when the district court has remanded a Title II Social Security case


*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
for further proceedings. Thus, the judgment of the district court is REVERSED

and REM ANDED for further proceedings in light of M cGraw. Appellant’s

motion to file an addendum of recent citations is GRANTED and the Clerk is

directed to accept the addendum for filing as of the date of original receipt.

                                                     Entered for the Court



                                                     David M . Ebel
                                                     Circuit Judge




                                         -2-